1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS EUGENE GRAY,                              )   No.: 1:20-cv-00196-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER ADOPTING FINDINGS AND
13          v.                                            RECOMMENDATIONS, AND DISMISSING
                                                      )   WARDEN CLARK FROM THE ACTION
14                                                    )
     KEN CLARK, et.al.,
                                                      )   (Doc. No. 10)
15                                                    )
                    Defendants.                       )
16                                                    )
                                                      )
17                                                    )
                                                      )
18
            Plaintiff Thomas Eugene Gray is appearing pro se and in forma pauperis in this civil rights
19
     action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States magistrate judge
20
     pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21
            On February 18, 2020, the court screened plaintiff’s complaint and found that plaintiff stated a
22
     cognizable failure to protect claim against defendants Sielken and Hurtado and a cognizable excessive
23
     force claim against defendant Jennings in violation of the Eighth Amendment. (Doc. No. 8.) The
24
     court ordered plaintiff to either file a first amended complaint or notify the court in writing of his
25
     willingness to proceed only on the cognizable claims. (Id.)
26
            On February 28, 2020, plaintiff notified the court of his willingness to proceed only on the
27
     cognizable claims identified by the court on February 18, 2020. (Doc. No. 9.)
28

                                                          1
1           On March 3, 2020, the court issued findings and recommendations recommending that action

2    proceed against defendants Sielken and Hurtado for failure to protect and against defendant Jennings

3    for excessive force, and defendant Warden Clark be dismissed from the action for failure to state a

4    cognizable claim for relief. (Doc. No. 10.) The findings and recommendations were served upon

5    plaintiff with notice that he must file any objections within fourteen days. The period for objections

6    has passed without any party filing objections.

7           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court

8    has conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds

9    the findings and recommendations to be supported by the record and proper analysis.

10          Accordingly,

11          1.      The March 3, 2020 findings and recommendations (Doc. No. 1) are adopted in full;

12          2.      This action shall proceed against defendants Sielken and Hurtado for failure to protect

13                  and against defendant Jennings for excessive force; and

14          3.      Defendant Warden Clark is dismissed from the action for failure to state a cognizable

15                  claim for relief.

16
17   IT IS SO ORDERED.

18      Dated:     March 31, 2020
19                                                     UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28

                                                        2
